Citation Nr: 0702036	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Whether it is appropriate to recoup special separation 
benefit pay by withholding VA disability compensation in the 
amount of $35,360.01.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to September 
1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision by the RO in Atlanta (actually, 
Decatur), Georgia - which granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent disability rating for the 
condition.  Since, however, he had received a special 
separation benefit (SSB) payment from the military in the 
amount of $35,360.01, the RO determined VA was required to 
withhold his benefit payments until recouping this amount.


FINDINGS OF FACT

1.  At separation from active military service, the veteran 
received a special separation benefit payment in the amount 
of $35,360.01 pursuant to 10 U.S.C.A. § 1174.

2.  In the May 2004 decision at issue, the veteran was 
granted service connection for PTSD and assigned a 30 percent 
disability rating retroactively effective from July 5, 2002.

3.  The RO sent him a letter in June 2004 indicating he 
cannot concurrently receive VA disability compensation and 
his special separation benefits.  He also was told his VA 
compensation would be withheld until the special separation 
benefit amount was recouped.


CONCLUSION OF LAW

Recoupment of the veteran's special separation benefit 
payment is warranted.  10 U.S.C.A. § 1174 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.700(a)(5)(i) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits, including apprising 
him of whose specific responsibility - his or VA's, it is 
for submitting the supporting evidence.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duties to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").

In this particular case at hand the facts are not in dispute; 
the veteran readily acknowledges he received the special 
separation benefit pay in question and resolution of his 
appeal is dependent entirely on interpretation of the 
regulations pertaining to the recoupment of this pay by 
withholding his VA compensation.  So VA has no further duty 
to notify him of the evidence needed to substantiate his 
claim, or to assist him in obtaining this evidence, since 
there is no reasonable possibility that any further 
assistance would aid him in substantiating his claim.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).


Analysis

The veteran was separated from active military service in 
September 1992.  At that time he received $35,360.01 as a 
special separation benefit (SSB) payment, as confirmed on his 
official Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty.

The veteran submitted a claim for VA disability compensation 
benefits in July 2002, and he subsequently was granted 
service connection for PTSD and assigned a 30 percent 
disability rating in the May 2004 RO decision at issue.  
The RO notified him in a June 2004 letter that his 30 percent 
disability payment would be withheld as an offset against his 
SSB payment.  He was further informed that the law prohibited 
receipt of both the SSB payment and VA disability 
compensation.  He appealed this determination.

The veteran acknowledges that the law (as discussed below) 
dictates that his SSB payment must be recouped from his VA 
disability payments.  But he has asked that a smaller amount 
of $100 be recouped each month until the total amount due is 
repaid because of his current financial situation.

Recoupment of the veteran's separation pay from his VA 
disability compensation is indeed required by Congress under 
10 U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.



This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i).  The language of this regulation mirrors the 
statute and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay subject to recoupment 
of the total amount received as separation pay."

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of 
special separation benefits received by a former member of 
the armed forces."  See also VAOGCPREC 12-96.

While it is indeed unfortunate that recoupment of the amount 
in question will create a financial hardship for the veteran 
- unless he is permitted to make restitution in lesser 
installments, the Board is bound by the law, and this 
decision is dictated by the applicable statutes and 
regulations.  Moreover, the Board is without authority 
to grant benefits - or, in this particular case, preclude 
withholding them, simply because doing this might be 
inequitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)).



One final point worth mentioning, Section 641 of the National 
Defense Authorization Act for Fiscal Year 2004 permits 
certain veterans entitled to military retired pay and 
receiving disability compensation for a service-connected 
disability (or a combination of service-connected 
disabilities) rated at 50 percent or higher to receive 
disability compensation as well as their military retired 
pay.  Section 663 of the National Defense Authorization Act 
for Fiscal Year 2006 permits certain veterans eligible for 
military retired pay and for compensation based on total 
disability rating due to individual unemployability (TDIU) to 
receive concurrent payment of both military retired pay and 
disability compensation (subject to a phase-in period).

But here, the veteran does not have the requisite 50 percent 
rating - keeping in mind the rating for his PTSD, his only 
service-connected disability, is 30 percent.  He also does 
not have a TDIU.  So the benefits of the National Defense 
Authorization Act for Fiscal Years 2004 and 2006 do not apply 
to his specific circumstances.

Thus, as VA does not have any discretion in the recoupment of 
the SSB payment in question, the Board finds the veteran has 
failed to state a claim upon which relief may be granted, and 
that his claim therefore must be denied for lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

VA's recoupment of the veteran's special separation benefit 
payment by withholding VA disability compensation in the 
amount of $35,360.01 is proper, and the veteran's appeal is 
denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


